86 F.3d 1146
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Frederick M. HEON, Jr., Plaintiff, Appellant,v.George A. VOSE, Jr., et al., Defendants, Appellees.
No. 95-2137.
United States Court of Appeals, First Circuit.
May 24, 1996.

Frederick M. Heon, Jr. on brief pro se.
Michael B. Grant, Senior Legal Counsel, Rhode Island Department of Corrections, on brief for appellees.
Before TORRUELLA, C.J., and STAHL and LYNCH, Circuit Judges.
PER CURIAM.


1
Frederick Heon, Jr., who is incarcerated at the Adult Correctional Institutions in Rhode Island, appeals from the district court's dismissal of his civil rights suit under 42 U.S.C. § 1983 against various state prison officials.   We affirm substantially for the reasons given in the magistrate judge's report dated July 12, 1995, which the district court adopted as its decision.  See also Dominique v. Weld, 73 F.3d 1156 (1st Cir.1996).   We have considered Heon's claims of error, but find none of them persuasive.


2
Affirmed. See Loc.  R. 27.1.